 MONTGOMERY WARD & CO., INCORPORATED587[The Board amended the certification of representatives issued toOffice Employees InternationalUnion, AFL-CIO, datedJune 19,1950, by :(1) substituting therein "Office Employees InternationalUnion,Local No. 173" for"OfficeEmployees International Union,AFL-CIO"; (2) substituting therein "The Newark Ohio Co." for"Newark Stove Co."; and(3) including in the certified unit all em-ployees engaged in operating data processing or computer equipment,which include data processing systems and procedures analysts, pro-gramers, computer operators,and operators of collateral and relateddata processing equipment,and including assistants to the payrolland data processing department manager.]Shonebarger exercise supervisory authority and should be excluded from the unit on thisbasis.We find no merit in this contention.Although Toomey testified that Frankenberryand Shonebarger had authority to discuss grievances,the record does not reveal that theyor anyone else was told of such authority,or that they have discussed and/or adjustedemployee grievances.The only other evidence relating to the supervisory authority ofFrankenberry and Shonebarger is that on one occasion,when Supervisor Wilson was awayfrom the office part of the day, Frankenberry was instructed to `]take over"during hisabsenceHowever, there is nothing in the record to indicate that be or Shonebarger infact exercised any supervision of employees on that occasion;moreover,mere sporadicexercise of supervisory authority would not in any event confer supervisory status.Montgomery Ward&Co., IncorporatedandGeorge M. Clements,Employee,PetitionerandRetail Clerks Union,Local 1167,affiliatedwith the Retail Clerks International Association,AFL-CIO.Case No. 21-RD-632.June 28, 1963DECISION ON REVIEWOn December 6, 1962, the Regional Director for the Twenty-firstRegion issued a Decision and Direction of Election in the above-entitled proceeding.Thereafter, in accordance with Section 102.67(b) of the Board's Rules and Regulations, Series 8, as amended, theUnion filed a timely request for review and oral argument. TheEmployer filed opposition.By telegraphic order dated January 4, 1963, the Board granted therequest for review as raising a policy question warranting Board con-sideration and denied the request for oral argument.Thereafter,the Employer filed a brief in support of its statement in oppositionto review.The Board has considered the entire record in this proceeding, in-cluding the statements of position of the parties, and makes the fol-lowing findings :143 NLRB No. 52. 588DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Employer and the Union are parties to a 5-year contract, ef-fective February 17, 1959, until February 17, 1964, which contract theUnion urges as a bar to the present petition filed November 7, 1962.The Regional Director found that underGeneral Cable Corporation,139 NLRB 1123, the contract was not a bar as it was a contract ofdefinite duration longer than 3 years and the petition was filed morethan 3 years after the effective date of the contract.On November 6,1961, the Union was recertified by the Regional Director as the bar-gaining representative of the present employees, after an election con-ducted October 27, 1961, pursuant to a petition timely filed under thecontract-bar policy then in effect.'The Union contends that, in thecircumstances present, its existing contract should preclude subse-quent petitions for a new bar period dating from its recertification.Our contract-bar rules relating to contracts of unreasonable dura-tion were designed to insure employees the right to choose representa-tives at reasonable and predictable intervals and, at the same time, togive a reasonable degree of stability to such contracts.Thus, afterthe expiration of a reasonable period of a long-term contract and be-fore the filing of a petition for a determination of representatives, wehave permitted the parties to renew the bar quality of such contractby reaffirming an intent to be bound by its terms 2 By parity ofreasoning, we now hold that where the employees have, during theterm of such a contract, exercised their right of free choice in an elec-tion and redesignate the contracting union as their representative, thecurrent contract between the parties constitutes a bar to a subsequentpetition for a new period of reasonable duration dating from theelection.'Accordingly, as the new bar period in the instant case isfrom October 27, 1961, to February 17, 1964, a period of less than 3years, and the petition was filed more than 90 days prior to its expira-tion, we shall dismiss the petition as untimely filed.[The Board dismissed the petition.]MEMBERS RODGERS and LEEDOM took no part in the considerationof the above Decision on Review.'Case No 21-RD-570(not published in NLRB volumes).The petition was filedAugust 2'1, 1961, more than 2 years after the effective date of the 5-year contract. Thepetition was timely under the then applicable 2-year rule ofPacific CoastAssociation ofPulp and Paper Manufacturers,121 NLRB 990.2Southwestern Portland Cement Company,126 NLRB 931.3We have selected the election date as the start of the new bar period instead of thedate of recertification as the former is the critical dalte upon which the employees mani-fested their decision to retain the incumbent as their representative.